Citation Nr: 1453161	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-25 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a compensable initial rating for service-connected bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The VBMS system includes an October 2014 application for disability compensation for increased ratings for PTSD, bilateral shoulder injury, lower back injury, bilateral hearing loss, and entitlement to service connection for left knee injury.  The issues of entitlement to increased ratings for PTSD and hearing loss are already on appeal, as reflected above.  Additionally, the Veteran is not yet currently service connected for a bilateral shoulder or lower back injury.  Therefore, no increased rating can be sought, but the Board interprets this as a claim for service connection.  Accordingly, the issues of entitlement to service connection for a bilateral shoulder injury, lower back injury, and left knee injury have been raised by the record in an October 2014 written application for disability compensation, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an initial rating in excess of 30 percent for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran did not have compensable hearing loss at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A  (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an initial compensable rating for his service-connected bilateral hearing loss.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under VA regulations, the rating for hearing impairment is determined by a mechanical application of the results from qualifying audiometric testing to the tables included in the rating schedule.  Impairment of hearing acuity is measured by the results of controlled speech discrimination tests, measured by the Maryland CNC word list, and the average hearing threshold level, as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  These levels of hearing impairment are then applied to Table VII in order to determine the rating percentage.  38 C.F.R. § 4.85.

In this case, the Veteran sought treatment for his loss of hearing acuity in June 2010.  Although it appears audiometric testing was conducted, the full results from this testing were not included in the claims file.  However, mild to moderately-severe hearing loss was noted in both ears.  The Veteran also received 100% score on speech discrimination testing in both ears.

Two months later, in August 2010, the Veteran was provided with a VA examination and audiometric testing was provided.  The relevant results are summarized in the chart below, with pure tone threshold recorded in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
60
70
75
LEFT
20
25
65
75
75
The average pure tone threshold in the Veteran's right ear was 57.5 decibels, while the average pure tone threshold in the left ear was 60 decibels.  The audiologist also administered the Maryland CNC word list pursuant to VA regulations, and the speech recognition score was 94 percent in both ears.  The examiner opined the Veteran's loss of hearing acuity may result in difficulty with conversational speech, especially in adverse listening conditions.  However, the examiner opined this impact would not affect the Veteran's usual daily activities.  Therefore, the examiner complied with the requirements of Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Under Table VI, a pure tone average threshold of 57.5 in the right ear with 94 percent speech discrimination score equates to level II hearing acuity.  Similarly, a pure tone average threshold of 60 decibels in the left ear with 94 percent speech discrimination also relates to a level II hearing acuity.  Under Table VII, a level II impairment in both ears equates to a noncompensable rating for hearing impairment.

The claims file does not include any additional audiometric testing.  The Board has considered whether an additional, more recent, VA examination was required.  However, the evidence does not suggest the Veteran's bilateral hearing acuity has increased in severity since his most recent VA examination.  During his hearing, the Veteran did testify that his hearing was "probably worse" since 2010.  However, upon questioning he could not provide any explanation as to why he thought his hearing loss had worsened.  The Veteran explained he could not hear the TV, but his representative stated he could not hear the TV prior to 2010.  The Veteran then stated that his loss of hearing acuity had not improved as much with his hearing aids as he had expected.  While the Board regrets the Veteran has not seen adequate hearing correction from his hearing aids, imperfect resolution of hearing acuity with hearing aids does not constitute a worsening of service-connected hearing loss.  Accordingly, the Board finds the claims file does not contain evidence which suggests the Veteran's hearing acuity, and not his hearing aids, had increased in severity. 

Based on the foregoing, the evidence does not establish the Veteran experienced compensable hearing loss at any point during the period on appeal.  Therefore, his appeal for an increased rating is denied.

Next, the Board has attributed all the Veteran's symptoms to his service-connected disability.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the rating criteria are adequate to address the disability.  The very symptoms that the Veteran describes, including difficulties hearing conversation and the television, are the symptoms included in the criteria found in the rating schedule for his disability.  As such, the schedular rating criteria adequately describe his disability picture, and referral for extra-schedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the claims file reflects that the Veteran was employed until he retired, based on age, at sixty-two years old.  Thus, the Board finds that Rice is inapplicable as the evidence does not show unemployability.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In the present case, required notice was provided by a letter dated in July 2009, prior to initial RO consideration.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and post-service VA treatment records have been obtained.  The Veteran indicated he did not receive any private treatment, and stated he only received Social Security retirement pay.  Accordingly, no Social Security disability records were obtained.  

In September 2013, the Veteran was provided a hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding any increase in severity.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  No such pertinent evidence related to the Veteran's hearing acuity was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran is also seeking an initial rating in excess of 30 percent for his service-connected PTSD.  The most recent medical record related to the Veteran's PTSD included in the claims file is the report from a VA examination in September 2010.  However, in his September 2013 hearing, the Veteran testified his PTSD "has to be worse" since his previous VA examination.  Accordingly, remand for a new VA examination reflecting the severity of the Veteran's current PTSD symptoms is required.

Additionally, in an October 20104 written statement, the Veteran indicated he received medical treatment for his mental health issues from Dr. Bridges at the Vet Center in Shreveport, Louisiana.  These relevant treatment records should also be obtained upon remand.

Accordingly, the case is REMANDED for the following action:


1.  Obtain any available treatment records from the Vet Center in Shreveport, Louisiana, particularly any records regarding mental health treatment with Dr. Bridges, and associate them with the claims file.

2.  After obtaining the Vet Center records, schedule the Veteran for a VA examination to evaluate the nature and severity of his current PTSD.  The examiner should be provided with the Veteran's complete claims file, including a copy of this remand and any new records obtained from the Vet Center in Shreveport, and a complete rationale should be provided for any opinion expressed.  Any required testing should be conducted.

3.  Then, readjudicate the issue on appeal.  If the appeal remains unfavorable, issue a supplemental statement of the case to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


